       U.S. Department of Justice                                                      PROCESS RECEIPT AND RET�
                                                                                                               LED
   PLAINTIFF
       United States of America
                                                                                                                       COURT CASE NUMBERAPR                     7 2021
   DEFENDANT
       Real Property located at 100 Mountain View Drive, Moreland Hills, Ohio, et al.,
                       NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
       SERVE { Vehicle, Boat, 4 men's watches, gold bar, and cunency
          AT   ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)


   SEND NOTICE ◊F SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                             Number of process to be
   -•••••••-•••••••••H•·••••••oooOoO-O•o•-•--•-••----•••••..••••••••••••••••-----
                                                                                                                  served with this Form

                 �ruy F. DeBaggis, Assistant United States Attorney                                              Number of parties to be
                 Office of the United States Attorney                                                            served in this case            9
                 801 W. Superior Avenue, Suite 400 United States Courthouse
                 Cleveland, Ohio 44113                                                                            Check for service
                                                                                                                  on U.S.A.                           r .>
  ---- ----••-••••n•------••••-•-•••-•••••••-----••-•-·-•-••••• ..•------'•••-•••••-•-·•-------• -•••-••••r---,----•-•••••••••••


   SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (/nclude Business nm/ Altemnte Addresses,
   All Te/ephoue Numbers, nnd Estimated Times AvnlfnbleforServ/ce):
Fold                                                                                                                                                                Fold

        See attached asset list.




                                                                                  ....IRJ PLAINTIFF          TELEPHONE NUMBER                    DATE.,J

                                                                                      0 DEFENDANT             216-622-3749                       03/10/21
                                       USE BY PROCESSING OFFICIAL ONLY - DO NOT WRITE BELOW THIS LINE
                                          Total Process Distrietof       District to     Signature of Authorized Agentor Other Agency Personnel              Date
                                                        Origin           Serve
                                              j             No   6b      No.   66                                                                        �J
  I hereby certify and return that ID have personally served, D have legal evidence of service, D have executed as shown in "Remarks", the process described
  on the individual , company, corporation, etc., at the address shO\m above on the on the individual, company, corporation, etc. shown at the address inserted below.

   D     I hereby certify and return thatI am unable to locate the individual, company, corporation, etc. named above (See remarks below)
  Name and title of individual served (if11ot shown abol'e)                                                             □    A person of suitable age and discretion
                                                                                                                             then residing in defendant's usual place
                                                                                                                             of abode


                                                                                                                                                                    �:
  Address (complete 011/y differelll than shown abo1•e)                                                                 Date                   Time

                                                                                                                         2>/:>s/;) I           I/J:34
                                                                                                                        nature
                                                                                                                       �          �
                                                                                                                       _(l:i 1...e_1_Llt1-tt1 ai�
                                                                                                                                                _-11:c__
  Service Fee          Total Mileage Charges Forwarding Fee           Total Charges      Advance Deposits       Amount owed
                       including endeavors)                                                                     (Amount of Refund*)

 4 �s                         cp                      [/)             �is                                                              (bls
  REMARKS:


                                                                                                                                            of IASM.S.
 PRIOR EDITIONS
 MAY BB USED
Ca se: 1:21-cv-00564-CAB Doc#: 2-1 Filed: 03/10/21 2 of 2. PagelD #: 88




                               ASSET                               CATS ID#
       1996 Porsche 911 Turbo, black in color, VIN:             20-FDA-000118
  a.
       WPOAC2991TS376255
       2019 Nautique G25 boat, HIN: CTC95115K819, with a        21-FDA-000009
  b.
       2019 Extreme boat trailer, VIN: 5DBBB2734KZ005090
       Patek Phillippe rose gold men's wrist watch, Model No.   21-FDA-000005
  C.
       5980/lR-001, Serial No. 797834/6192290
       Rolex stainless men's wrist watch, Model No. 115234,     21-FDA-000002
  d.
       Serial No. 245E1318
       Rolex stainless men's wrist watch, Model No. 116234,     21-FDA-000003
  e.
       Serial No. l 7Tl 0743
       Rolex 18K rose gold men's wrist watch, Model No.         21-FDA-000004
  f.
       218235, Serial No. 38HZ3155
  g.   Metalor Kilogram gold bar, Serial No. 18144504           21-FDA-000001
  h.   $2,158,215.00 in U.S. Cun·ency                           20-FDA-000111
  i.   $39,108.001N U.S. Currency                               20-FDA-000112
           Case: 1:21-cv-00564-CAB Doc#: 2 Filed: 03/10/21 1 of 2. PagelD#: 85




                 fflntteb $tates tJ.Btstrtct Qtourt                                                 r >

                                      NORTHERN DISTRICT OF OHIO
                                                                                    WARRANT OF
                                                                                   ARREST IN REM

TO:     UNITED STATES MARSHALS SERVICE, FOOD AND DRUG ADMINISTRATION,
        AND/OR ANY OTHER DULY AUTHORIZED LAW ENFORCEMENT OFFICER:

        WHEREAS, on 03/10/2021                  a               Complaint in Forfeiture          1 ,J
was filed in this Court by Bridget M. Brennan, Acting United States Attorney for this District, on behalf of the
United States, against:

        SEE ATTACHED LIST OF ASSETS

         and WHEREAS, the defendant properties are currently in the possession, custody or control of the United
States; and,

        WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions directs the Clerk of the Court to issue a wan-ant of arrest in rem for the arrest of the defendant
properties; and,

        WHEREAS, Rule G(3)(c) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions provides that the warrant of arrest in rem must be delivered to a person or organization
authorized to execute it;

        YOU ARE COMMANDED to arrest the defendant properties by serving a copy of this warrant on the
custodian in whose possession, custody or control the properties are presently found, and to use whatever means
may be appropriate to protect and maintain it in your custody until further order of this Court.

        YOU ARE FURTHER COMMANDED to file the same in this Court with your return thereon.


 WITNESS nm HONORABLE                                           UNITED STATES DISTRICT JUDGE AT



DATE                         CLERK

                                     Sandy Opacich
                            (BY) DEPUTY CLERK

                                  s/ Mark T. Matyas
                                     Returnable     -60-       days after issue.
                                           United States Marshals Service
DISTRICT                                                      DATE RECEIVED                  DATE EXECUTED
                                                               3                            6/:),SlJ o';). J
                                                                 /,s /d�J-l
                                                              SIGN�TURE'---r----._

                                                               "-.J 0"1 L.9-'t 0 LL-i l � � --.
Case : 1:21-cv-00564-CAB Doc#: 2 Filed: 03/10/21 2 of 2. PagelD #: 86




                               ASSET                              CATS ID#
      1996 Porsche 911 Turbo, black in color, VIN:             20-FDA-000118
 a.
      WP0AC299 l TS376255
      2019 Nautique G25 boat, HIN: CTC95115K819, with a        21-FDA-000009
 b.
      2019 Extreme boat trailer, VIN: 5DBBB2734KZ005090
      Patek Phillippe rose gold men's wrist watch, Model No.   21-FDA-000005
 C.
      5980/lR-001, Serial No. 797834/6192290
      Rolex stainless men's wrist watch, Model No. 115234,     2 l-FDA-000002
 d.
      Serial No. 245E1318
      Rolex stainless men's wrist watch, Model No. 116234,     2 l-FDA-000003
 e.
      Serial No. 17TI0743
      Rolex 18K rose gold men's wrist watch, Model No.         21-FDA-000004
 f.
      218235, Serial No. 38HZ3155
 g,   Metalor Kilogram gold bar, Serial No. 18144504           2I-FDA-000001
 h.   $2,158,215.00 in U.S. Currency                           20-FDA-000111
 I.   $39, I 08.00 IN U.S. Currency                            20-FDA-000112
